BUCHWALTER, J.
Epitomized Opinion
This is an action to quiet title and for other relief. One Stone became the owner of one-third interest in the real estate in question by deed from her father, and in 1919 she executed and delivered to Groesbeck a quit claim deed to all her interest in said premises. The defendant Mayer also claimed an interest in the premises in that he held a deed executed in 1918 to him by the sheriff of Hamilton county. The plaintiff claimed that the attempted sale of'said real estate by the county for the payment of taxes and penalties was invalid and a cloud upon his title, and that during the years 1911 and 1916 taxes and penalties were illegally charged against said premises upon tax duplicate. The plaintiff claimed that these assessments were illegal in that the description of said premises given on the auditor’s duplicate and as advertised was improper and incorrect. The trial judge held for the defendant, whereupon the plaintiff prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1.As the description was not so vague or faulty as to mislead either the owner or prospective purchasers, the sale by the sheriff was valid in every respect.